Citation Nr: 0417352	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  98-00 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than May 6, 1992, 
for the grant of service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

C. Fetty, Counsel






INTRODUCTION

The veteran served on active military duty from November 1967 
to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In that decision, the RO granted service connection for post-
traumatic stress disorder (PTSD) and assigned a 30 percent 
disability evaluation, effective from May 6, 1992, and a 100 
percent disability evaluation, effective from June 3, 1996.  
Thereafter, the veteran appealed for entitlement to an 
effective date earlier than May 6, 1992, for the grant of 
service connection for PTSD.  

In December 1999, the Board denied the veteran's claim of 
entitlement to an effective date earlier than May 6, 1992, 
for the grant of service connection for PTSD.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as the Court).  

Pursuant to a Joint Motion, in a July 2001 order, the Court 
vacated the Board's December 1999 decision and remanded the 
matter to the Board.  In a June 2002 decision, the Board 
again denied entitlement to an effective date earlier than 
May 6, 1992, for service connection for PTSD. 

Pursuant to a second Joint Motion, in an August 2003 order, 
the Court vacated the Board's June 2002 decision and remanded 
the matter to the Board.  The Joint Motion specified that the 
Board had not considered whether a record of unit activities 
obtained for the purpose of granting service connection for 
PTSD constituted a service department record warranting the 
application of 38 C.F.R. § 3.156(c), under the Court's 
guidance as set forth in Spencer v. Brown, 4 Vet. App. 283 
(1993).  

The veteran's representative has raised the issue of 
entitlement to an effective date earlier than June 3, 1996, 
for the assignment of a disability evaluation greater than 30 
percent for the veteran's service-connected PTSD.  This issue 
is referred to the RO for appropriate action.  

In a recent statement, the veteran's attorney has also raised 
the issue of clear and unmistakable error (CUE) in the June 
1990 rating decision.  Because the decision below grants the 
earlier effective date sought in the CUE claim, the issue of 
CUE need not be addressed.


FINDINGS OF FACT

1.  The veteran was honorably discharged from active service 
in April 1969.

2.  The RO received the initial claim, dated on November 8, 
1989, for service connection for PTSD and depression on 
December 21, 1989.

3.  The RO denied the claim for service connection for PTSD 
in a May 1990 rating decision.  The veteran did not appeal 
this decision.

4.  The veteran filed a new claim for service connection for 
PTSD received by the RO on May 6, 1992.

5.  In a June 1997 rating decision, the RO reopened the 
claim, granted service connection for PTSD on the basis of 
newly received reports from the U. S. Army & Joint Services 
and Support Group (ESG) (now called the U.S. Armed Services 
Center for Research of Unit Records), and assigned an 
effective date of May 6, 1992.

6.  The effective date for the grant of service connection 
for PTSD is December 21, 1989, the date of receipt of the 
original claim.



CONCLUSION OF LAW

The criteria for an effective date of December 21, 1989, for 
the grant of service connection for PTSD are met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q)(2) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was 
recently signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  Since then, VA has issued 
regulations to implement the law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) (2003).  The VCAA provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The VCAA requires VA to notify the claimant and his 
representative of any information and any medical or lay 
evidence not previously provided to the Secretary (i.e., to 
VA) that is necessary to substantiate the claim.  VA is to 
specifically inform the claimant and his representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate the claims.  The appellant was 
provided a copy of the rating decision and a July 1997 
statement of the case (SOC), a December 1997 supplemental 
statement of the case, and prior Board decisions dated in 
December 1999 and June 2002.  By way of these documents, the 
appellant was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA an the legal requirements necessary to his 
establish his claim.  

The Board notes that the veteran was informed of the VCAA 
subsequent to the appealed rating decision in violation of 
the VCAA, was not specifically informed of what evidence the 
VA would obtain as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), and was not specifically informed of to 
submit all pertinent evidence in his possession as required 
by 38 C.F.R. § 3.159.  However, all identified evidence has 
been obtain and the representative in April 2001 indicated 
that therewas no additional evidence to be submitted.  Also, 
as will be discussed later, this decision represents a grant 
of the benefit sought to the extent permitted by the law.  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

The veteran's DD 214 shows that he served in the Marines and 
had an occupational specialty as a mortarman.  He served one 
tour of duty in the Republic of Vietnam.  His awards and 
decorations do not reflect combat per se.  The service 
medical records reflect no complaint or finding diagnostic of 
PTSD.

The veteran submitted an application dated November 8, 1989 
for service connection for PTSD along with other disabilities 
received by the RO on December 21, 1989.  

A VA psychiatric examination was conducted in February 1990.  
At that time the diagnosis was PTSD.  In May 1990 the RO 
denied service connection for PTSD.  At that time the RO 
determined that without objective evidence of a stressor to 
support a diagnosis of PTSD, service connection was not 
warranted.  He was notified of that decision in June 1990 and 
of his appellate rights.  He did not appeal that decision 
which is final subject to reopening upon the submission of 
new and material evidence.  38 U.S.C.A. §§ 7105, 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).  

Received by the RO on May 6, 1992 was an application to 
reopen his claim for service connection for PTSD.  

In February 1996 the Department of the Navy, Headquarters, 
United States Marine Corps submitted A Brief History of the 
7th Marines published in 1980 by the History and Museums 
Division, Headquarters, U. S. Marine Corps, Washington, D C. 
which provided detailed information of the unit during the 
Vietnam War.  It was also stated that a copy of The Marines 
in Vietnam, 1954- 1973 was enclosed.  This document is not on 
file.  Also of record is a Command Chronology of Battalion 
Landing Team 2/7 for October 1 to the 31, 1968.  

Received in April 1997 was a copy of a personnel record 
indicating that the veteran participated in numerous 
campaigns against the enemy from May 1968 to April 1969

In June 1997 the RO granted service connection for PTSD.  A 
review of that decision reflects, in effect, that the RO 
reopened the veteran's claim based on the receipt of records 
from U. S. Army & Joint Services and Support Group (ESG) (now 
called the U.S. Armed Services Center for Research of Unit 
Records).  On the basis of these records the service 
connection for PTSD was granted effective May 6, 1992 the 
date of receipt of the veteran's reopened claim.

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b); 38 C.F.R. § 3.400, (a), (b). 

The effective date for the grant of service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, it is the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  Id.

For claims which are reopened after final disallowance on the 
basis of new and material evidence, the effective date shall 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii), (r).

When a claim is reopened on the basis of new and material 
evidence from service department records, the effective date 
assigned shall "agree with evaluation (since it is considered 
these records were lost or mislaid) or date of receipt of 
claim on which prior evaluation was made, whichever is later, 
subject to rules on original claims filed within one year 
after separation from service." 38 C.F.R. § 3.400(q)(2). 

That is, the claim is considered a true "reopening" of the 
original claim and a review of the former disposition in 
light of the service department reports which were considered 
to have been lost or mislaid, and the award of benefits is 
made retroactive to the date of the original claim.  Spencer 
v. Brown, 4 Vet. App. 283, 293 (1993).

To summarize, the new and material evidence on which the RO 
reopened and granted the veteran's claim for service 
connection for PTSD in April 1997 was submitted by U.S. Armed 
Services Center for Research of Unit Records, which are 
official service department documents.  

Under the regulations cited above, the effective date of the 
award of service connection for PTSD will be set from the 
date of the initial claim.  Accordingly, the Board finds that 
the effective date for the grant of service connection for 
PTSD is December 21, 1989, the date of receipt of his initial 
claim for service connection for PTSD.

The Board notes that the representative in a document dated 
in February 2004 requested an effective date of November 8, 
1989.  However, the law is clear.  The effective date is the 
date of receipt of the claim by the VA and not the date the 
document is signed by the veteran.  Accordingly, as a matter 
of law, the record does not support a basis for entitlement 
to an effective earlier than December 21, 1989 for the grant 
of service connection for PTSD.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

ORDER

Entitlement to an earlier effective date of December 21, 
1989, for the grant of service connection for PTSD is 
granted, subject to the statutes and regulations governing 
the award of monetary benefits



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



